El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
La acusación en este caso está redactada así:
"El fiscal formula acusación contra la corporación ‘The Porto Rico Telephone Company’ por un delito definido por la sección 6 y castigado por la sección 8 de una ley titulada ‘Ley sobre contratos de trabajo,’ aprobada por la Asamblea Legislativa de Puerto Rico en 31 de marzo de 1919 (misdemeanor), cometido de la manera si-guiente :
“ ‘Que en uno de los días del mes de febrero de 1928, y en San Juan, P. R., que forma parte del distrito judicial del mismo nombre, la corporación acusada, Porto Rico Telephone Company, que allí y entonces se aprovechaba del trabajo de Angel Irizarry, mediante el pago a éste de un salario quincenal, y sin haber hecho anticipo alguno le descontó la suma de dos dólares ochenta centavos, parte del salario quincenal devengado por éste, para ser pagado a otras personas.
" ‘Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de "El Pueblo de Puerto Rico.” ’ ”
La acusada presentó excepción perentoria fundada en dos extremos; declaró la corte sin lugar la excepción; y oído el caso, declaró a la acusada culpable de infracción de la see-*568ción 6 de la ley No. 91 de 31 de marzo de 1919 (¡Leyes de 1917 (3) p. 11), sobre contrato de trabajo, y la condenó a pagar $25 de multa. Y de esta sentencia ha apelado la acusada.
En el alegato en apelación se señalan varios errores, que examinaremos.
Veamos el primer señalamiento de error.
“I. — La corte de distrito cometió error al declarar sin lugar la excepción perentoria formulada por la acusada-apelante en oposición a la acusación.”
El primer fundamento es que en la acusación no se aducen hechos que constituyan delito.
La apelante sostiene:
(a) Que no se ha aducido un contrato de trabajo.
(5) Que no se alega que Irizarry fuera un obrero al ser-vicio de la acusada.
Podría contestarse la argumentación de este error con las palabras del juez de distrito al resolver la excepción.
“La acusación establece ‘Que la acusada se aprovechaba del tra-bajo de Angel Irizarry, mediante el pago a éste de un salario quin-cenal y que sin haberle hecho anticipo alguno, le descontó una suma de dinero, parte de su 'salario quincenal, para pagarlo a otras perso-nas.’ De estos hechos surge clara, expresa, suficiente, la relación contractual entre Irizarry y la acusada, esto es, el obrero y el pa-trono; la circunstancia de no haberle hecho anticipo alguno y la de haberle descontado una parte de su salario. Esto es suficiente. . .”
La prestación del trabajo para otro, que le aprovecha, y la del salario por parte de este último, son los elementos de esencia en esta clase de contratos. El obrero trabaja y rinde el beneficio del trabajo, causa contractual que determina una prestación por parte del patrono, que es el pago del salario, prestación que a su vez es causa que determina al obrero. La relación es claramente contractual, y no puede ser de otra clase; son mutuas prestaciones, que generan al mismo tiempo obligaciones y derechos en cada una de las partes; y *569si unas y otras se hallan regidas por la ley, es indudable que las relaciones por ellos creadas caen en la esfera del contrato.
No es necesario qne en la acusación se diga “existía tal o cual contrato”; basta que (como ocurre aquí) los hechos ha-gan surgir el concepto jurídico del contrato, para que desde ese punto de vista, la acusación no sea tachable. No es el nombre, ni es la repetición de palabras, lo que da vida a la acusación. En todas las jurisdicciones, es la más ferviente aspiración la de que el formulismo exagerado no se convierta en escudo y amparo del transgresor de la ley.
La acusación en este caso sigue sustancialmente la expre-sión de la que se presentó en el caso El Pueblo de Puerto Rico v. Porto Rican American Tobacco Company, de que en-tendió en apelación este tribunal (véase 30 D.P.R. 795). No quiere esto decir que sea ésa la única y consagrada fórmula; pero sí que es correcta por contener los elementos necesarios para imputar un delito.
Se argumenta por la apelante que en la acusación no se dice que Irizarry fuera un obrero al servicio de la acusada. Pero si se ha alegado que ésta aprovechaba el trabajo de Irizarry, y le pagaba un salario, no vemos la necesidad de emplear precisamente la palabra “obrero,” ya que el concepto está determinado de una manera indudable.
En cuanto al segundo fundamento, se argumenta con gran acopio de jurisprudencia, que la ley es anticonstitucional y nula, por ser contraria a lo dispuesto por el acta orgánica de Puerto Rico en su sección 34, y se sostiene que la Ley No. 91, fundamental en el caso, es anticonstitucional en la parte que fija una penalidad, de la que no se habla en el título.
Entendemos que la mejor autoridad en esta materia se halla en las decisiones citadas en el alegato del apelado en este caso. Son los casos Carter County v. Sinton, 120 U.S. 522, Jonesboro City v. Cairo & St. Louis Railroad, 110 U.S. 198, y Luisiana v. Pilsbury, 105 U.S. 288. En este último se *570lee lo que sigue, con referencia al precepto que establece, en gran número de Constituciones de Estado, que las leyes deben comprender una sola materia, y ésta debe ser expresada en el título:
“'Su objeto es impedir la práctica, corriente en todos los cuerpos legislativos en que tal provisión no existe, de incorporar en el mismo proyecto de ley materias incongruentes, sin relación entre sí o con el objeto especiñcado en el título, a virtud de la cual frecuentemente se adoptasen, sin llamar la atención, medidas que de baber sido cono-cidas, hubieran tenido oposición, y sido derrotadas. Esto sirve así para evitar sorpresas en la legislación. Pero no fué el propósito prohibir la unión en el mismo proyecto, de diferentes disposiciones si ellas son germanas con la materia general indicada en el tí-tulo. . .”
Eu nuestra jurisprudencia encontramos los casos Rodriguez v. Porto Rico Railway, Light & Power Co., 30 D.P.R. 931, y Roig Torrellas v. Juan G. Gallardo, Tesorero, 39 D.P.R. 808, resuelto en 26 de junio de 1929. En este último se citan las decisiones en El Pueblo v. Arrocho, 34 D.P.R. 847, y Trigo v. Banco Territorial, 36 D.P.R. 275.
En el caso Rodríguez v. Porto Rico Railway, etc., supra, se dijo:
“E'ste título asimismo describe claramente el propósito. El objeto de la ley es enmendar artículos de ley que se supone están en vigor, y el cuerpo principal de la ley no tiene por fin comprender ninguna otra cosa que no sean dichos artículos enmendados. No encontra-mos en los casos citados por la apelada ninguna decisión que indi-que que alguna ley sea anticonstitucional o nula por razón de un título semejante. Las decisiones tienden más bien a declarar que cuando se incorporan en la ley cosas que el título no sugiere, enton-ces la ley es nula. Galpin v. Chicago, L.R.A. 1917 B, página 182', donde se cita a Lyons v. Police Pension Board, 99 N. E. 337, y nues-tro examen de ese caso es que la ley fué declarada nula debido a su contenido más bien que por razón de su título.”
En la decisión en El Pueblo v. Arrocho, supra, se cita de 25 Ruling Case Law 844, lo siguiente:
“Una ley no es anticonstitucional porque contenga más de una *571materia cuando las distintas materias son afines al asunto principal, o se relacionan directa o indirectamente con el asunto principal, y tienen una relación mutua con el asunto de la ley, sin ser extrañas a la misma, o cuando las disposiciones de la ley son de igual natu-raleza y legítimamente caen bajo el mismo tópico. 25 R..C.L. 844.”
La sanción, penal incluida en una ley qne regula el con-trato de trabajo, y qne establece preceptos de carácter pro-hibitivo, que indiscutiblemente requieren aquella sanción, no puede anular la ley, parcial o totalmente.
La cláusula de sanción en la ley de que se trata, ni está en conflicto con la letra y el espíritu de la ley misma, ni puede tenerse por materia distinta de la enunciada en el título, sino necesaria.
El segundo error se enuncia así por la apelante:
“La corte de distrito cometió manifiesto error al resolver que la evidencia aportada por el ministerio público constituyó prueba sufi-r eiente para sostener la culpabilidad de la acusada dentro- de las dis-posiciones de la sección 6, en relación con la sección 8, de la Ley No. 91 sobre contratos de trabajo, promulgada en 81 de marzo de 1919 por virtud de sentencia de esta Hon. Corte del día 11 de dicho mes y año.”
Todo el argumento que hábilmente se presenta por la ilus-trada- representación profesional de la apelante, encuentra su contestación en la ley y en la jurisprudencia. Dice la pri-mera:
. . Ningún patrono podrá descontar por ningún motivo parte del salario que devenguen los obreros para ser pagado a otras per-sonas, salvo en los casos previstos en esta sección.” Sección 6, Ley 91 citada.
Y ha sostenido la jurisprudencia:
“Claramente se deduce de la lectura de la ley que su propósito principal fué garantizar el salario del obrero evitando cualquier com-binación que pudiera mermarlo, y así, en su sección primera, dis-pone que dicho salario deberá pagarse exclusivamente en moneda' legal, pudiendo sólo descontarse los anticipos en metálico que se hu-bieren hecho y siendo nula cualquier estipulación que pueda acor-*572darse en relación con el pago en cualquier otra forma que no sea en dinero.
"En la sección sexta vuelve el legislador sobre la cuestión de los anticipos que se hagan al obrero y de modo terminante prescribe que ‘Ningún patrono podrá descontar por ningún motivo parte del salario que devenguen los obreros para ser pagada a otras personas,. salvo en los casos previstos en esta sección.’ La prohibición es ab-soluta. Sólo cabe descontar cuando se ha hecho un anticipo al obrero. Si se descuenta en cualquier otra forma o por cualquier otro motivo, se incurre en la infracción de la ley que está castigada como delito menos grave por la sección octava de la misma. El pago debe ser hecho al obrero y con él liquidarse el anticipo si se le hizo alguno. No se puede descontar para pagar a otras personas, no im-porta lo bueno de los motivos que se tengan para ello.” El Pueblo v. Porto Rican American Tobacco Co., 30 D.P.R. 795.
El reglamento que en este caso se presentó como prueba, sería, por sí sola, bastante para justificar a la corte de dis-trito en su sentencia. Es un hecbo que la parte del salario que se descuenta va, en parte a otras personas. • Y en cuanto a la voluntad de los asalariados para que el descuento se baga, bay en la prueba en el caso una afirmación que es más fuerte que cualquier argumento. Declarando el testigo Angel Irizarry, se le preguntó si el descuento o depósito del 2 por ciento de su sueldo se bacía con su consentimiento; y el testigo contestó así:
“R. — Yo no consentí a nada. Me lo rebajaban.
“P. — ¿Pero no protestó Ud.?
• “R. — No protesté porque me botaban.”
De la lectura del reglamento, que fué prueba en el caso, aparece que la contribución para el mantenimiento' del fondo era obligatoria (Pag. 20, transcripción de evidencia).
Conviene copiar aquí el artículo Y del reglamento que fué prueba en el caso.
“Artículo Y. — Todos los empleados contribuirán al mantenimiento del Pondo con el 2% de su salario anual, cuya cantidad les será descontada al efectuarse el pago del mismo, en la forma estable-cida.”
*573Resuelve este razonamiento cnanto se refiere al segundo señalamiento de error. La corte procedió dentro de la ley y de la buena lógica.
Se ofrece por la apelante un tercer señalamiento de error, como sigue:
“La corte de distrito cometió manifiesto error al dictar una sen-tencia contraria a derecho, toda vez que no aparece claramente, ni en ninguna otra forma expresada en la Ley No. 91, sobre contratos de trabajo, prohibición alguna que impida a la acusada de mantener con sus empleados una asociación como el fondo benéfico y de retiro; siendo también dicha sentencia contraria al artículo 2 de nuestra Ley Orgánica y a la enmienda 14 de la Constitución de los Estados Unidos. ’ ’
No bay tal error.
No se trata en este caso de una voluntaria y libre asocia-ción para el aborro, y para el beneficio de los empleados, obre-ros y dependientes de' la corporación. La voluntad de ellos para nada cuenta, ni resuelve o determina. Son asociados forzosos, y no libres contratantes. Y a nuestro modo de ver ése es uno de los casos que ba querido prever, impedir, y, en su caso, castigar, la ley de que se trata. Recuérdese, en esta oportunidad, lo dicbo por este tribunal en él caso El Pueblo v. P. R. American Tobacco Co., que en otro lugar en esta opinión, bemos citado:
“Claramente se deduce de la lectura de la ley que su propósito principal fué garantizar el salario del óbrero evitando cualquier combinación que pudiera mermarlo. . .”
Es verdad que la Constitución de los Estados Unidos, y nuestra Carta Orgánica impiden que se ponga en vigor ley alguna que menoscabe la libertad de los contratos. Pero en este caso no bay un contrato entre el obrero y la corpora-ción; bay una verdadera imposición; el que recibe el sala-rio tiene que pasar porque se le baga el descuento; ése es el verdadero concepto.
En el alegato de El Pueblo de Puerto Rico se bacen im-portantísimas citas de autoridades; pero entre ellas la que *574es más propia de este momento es la decisión en el caso Baltimore and Ohio S. W. R. Co. v. Baily, 99 Ohio 312, 124 N.E. 195, en el que la corte dijo:
“El hincapié que hace la corte en P., C., & St. L. Ry. Co. v. Cox, supra, en el hecho de que el contrato del empleado de la demandante en dicho caso fué celebrado voluntariamente con el pleno conoci-miento de la naturaleza y efecto del contrato en que estaba inter-viniendo, levanta una inferencia clara de que la conclusión enun-ciada iba tan lejos como la corte creyó que estaba justificada en ir al resolver el caso que tenía bajo su consideración. En dicho caso no se aplicó ninguna ley retroactiva o ex post facto, ni ninguna ad-judicación.
“Además, aun si se hubiese permitido a una asociación benéfica no voluntaria llevar a cabo sus operaciones con anterioridad a la aprobación de estos estatutos, ello no justificaría su continuación con posterioridad a tal aprobación, ni haría que los estatutos fue-ran nulos e ineficaces respecto a tal asociación. 'Contratos y conve-nios de la naturaleza de los aquí envueltos, hechos por tales asocia-ciones, que caen dentro de la prohibición de estatutos aprobados posteriormente por la asamblea legislativa en el ejercicio de su po-der de policía, serían ineficaces a virtud de los mismos. L. & N. R. Co. v. Mottley, 219 U. S. 467, 31 Sup. Ct. 265, 55 L. Ed. 297, 34 L.R.A. (N. S.) 671, y P. B. & W. R. Co. v. Schubert, 224 U. S. 603, 32 Sup. Ct. 589, 56 L. Ed. 911.” ,
No existe ninguno de los errores señalados por la apelante.

Debe confirmarse la sentencia apelada.